Title: Silence Dogood, No. 2, 16 April 1722
From: Franklin, Benjamin
To: 



  To the Author of the New-England Courant.
  [No. 2
  Sir,

Histories of Lives are seldom entertaining, unless they contain something either admirable or exemplar: And since there is little or nothing of this Nature in my own Adventures, I will not tire your Readers with tedious Particulars of no Consequence, but will briefly, and in as few Words as possible, relate the most material Occurrences of my Life, and according to my Promise, confine all to this Letter.
My Reverend Master who had hitherto remained a Batchelor, (after much Meditation on the Eighteenth verse of the Second Chapter of Genesis,) took up a Resolution to marry; and having made several unsuccessful fruitless Attempts on the more topping Sort of our Sex, and being tir’d with making troublesome Journeys and Visits to no Purpose, he began unexpectedly to cast a loving Eye upon Me, whom he had brought up cleverly to his Hand.
There is certainly scarce any Part of a Man’s Life in which he appears more silly and ridiculous, than when he makes his first Onset in Courtship. The aukward Manner in which my Master first discover’d his Intentions, made me, in spite of my Reverence to his Person, burst out into an unmannerly Laughter: However, having ask’d his Pardon, and with much ado compos’d my Countenance, I promis’d him I would take his Proposal into serious Consideration, and speedily give him an Answer.
As he had been a great Benefactor (and in a Manner a Father to me) I could not well deny his Request, when I once perceived he was in earnest. Whether it was Love, or Gratitude, or Pride, or all Three that made me consent, I know not; but it is certain, he found it no hard Matter, by the Help of his Rhetorick, to conquer my Heart, and perswade me to marry him.
This unexpected Match was very astonishing to all the Country round about, and served to furnish them with Discourse for a long Time after; some approving it, others disliking it, as they were led by their various Fancies and Inclinations.
We lived happily together in the Heighth of conjugal Love and mutual Endearments, for near Seven Years, in which Time we added Two likely Girls and a Boy to the Family of the Dogoods: But alas! When my Sun was in its meridian Altitude, inexorable unrelenting Death, as if he had envy’d my Happiness and Tranquility, and resolv’d to make me entirely miserable by the Loss of so good an Husband, hastened his Flight to the Heavenly World, by a sudden unexpected Departure from this.
I have now remained in a State of Widowhood for several Years, but it is a State I never much admir’d, and I am apt to fancy that I could be easily perswaded to marry again, provided I was sure of a good-humour’d, sober, agreeable Companion: But one, even with these few good Qualities, being hard to find, I have lately relinquish’d all Thoughts of that Nature.
At present I pass away my leisure Hours in Conversation, either with my honest Neighbour Rusticus and his Family, or with the ingenious Minister of our Town, who now lodges at my House, and by whose Assistance I intend now and then to beautify my Writings with a Sentence or two in the learned Languages, which will not only be fashionable, and pleasing to those who do not understand it, but will likewise be very ornamental.
I shall conclude this with my own Character, which (one would think) I should be best able to give. Know then, That I am an Enemy to Vice, and a Friend to Vertue. I am one of an extensive Charity, and a great Forgiver of private Injuries: A hearty Lover of the Clergy and all good Men, and a mortal Enemy to arbitrary Government and unlimited Power. I am naturally very jealous for the Rights and Liberties of my Country; and the least appearance of an Incroachment on those invaluable Priviledges, is apt to make my Blood boil exceedingly. I have likewise a natural Inclination to observe and reprove the Faults of others, at which I have an excellent Faculty. I speak this by Way of Warning to all such whose Offences shall come under my Cognizance, for I never intend to wrap my Talent in a Napkin. To be brief; I am courteous and affable, good humour’d (unless I am first provok’d,) and handsome, and sometimes witty, but always, Sir, Your Friend and Humble Servant,
Silence Dogood
